COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Daniel W. Warren, Beneficiary of the Daniel Steven Weiner
                          1996 Trust

Appellate case number:    01-15-00471-CV

Trial court case number: 425,576-401

Trial court:              Probate Court No. 4 of Harris County


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Jane Bland
                    Acting for the Court

Panel consists of Justices Jennings, Bland, and Brown


Date: September 29, 2015